

Exhibit 10.3


EXECUTIVE SEVERANCE AGREEMENT
 
This Executive Severance Agreement (“Agreement”), including the attached Exhibit
“A,” which is incorporated herein by reference and made an integral part of this
Agreement, is entered into between U.S. Concrete, Inc., a Delaware corporation
(the “Company”), and Gary J. Konnie (“Executive”).  This Agreement is effective
as of July 31, 2007 (the “Effective Date”).  The Company and Executive agree as
follows:
 
1.
Termination

 
1.1           Termination By the Company.  The Company may terminate Executive’s
employment for any of the following reasons:
 
 a.           Termination for Cause.  For “Cause” upon the determination by a
majority of the Company’s Board of Directors that “Cause” exists to terminate
Executive’s employment.  “Cause” means (i) Executive’s gross negligence, willful
misconduct, or willful neglect in the performance of the material duties and
services of Executive to the Company in his current Position (as set forth on
Exhibit “A” or any Position to which Executive has been promoted (provided
Executive has accepted such promotion); (ii) Executive’s final conviction of a
felony by a trial court, or Executive’s entry of a plea of nolo contendere to a
felony charge; (iii) any criminal indictment of Executive relating to an event
or occurrence for which Executive was directly responsible which, in the
business judgment of a majority of the Company’s Board of Directors, exposes the
Company to ridicule, shame or business or financial risk; or (iv) a material
breach by Executive of any material provision of this Agreement.  If the Company
terminates Executive’s employment for Cause, Executive shall be entitled only to
Executive’s (a) pro rata Monthly Base Salary (as defined in Exhibit “A”) through
the date of such termination, and (b) unused vacation days earned the year prior
to the year in which Executive’s termination for Cause occurs, plus pro rata
vacation days earned for the year in which Executive’s termination for Cause
occurs.  All future compensation and benefits, other than benefits to which
Executive is entitled under the terms of the Company’s compensation and/or
benefit plans, shall cease as of the date of such termination.  In the case of a
termination for Cause under subpart (i) above, (a) all stock options previously
granted by the Company to Executive that are vested on the date of termination
for Cause shall, notwithstanding any contrary provision of any applicable plan
or agreement covering any such stock option awards, remain outstanding and
continue to be exercisable for a period of 90 days following the date of
termination for Cause (or, if earlier, the expiration of their term), (b) all
stock options previously granted by the Company to Executive that are not vested
on the date of termination for Cause shall terminate immediately and (c) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled to the extent not
then vested.  In the case of a termination for Cause under subparts (ii), (iii)
or (iv) above, (y) all stock options previously granted by the Company to
Executive (whether or not vested) shall terminate immediately and (z) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled to the extent not
then vested.
 
Konnie Execution Version
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.3

b.           Involuntary Termination.  Without Cause at the Company’s option at
any time, with or without notice and for any reason whatsoever, other than
death, disability or for Cause, in the sole discretion of the Company
(“Involuntary Termination”).  Upon an Involuntary Termination, Executive shall
receive all of the following severance benefits (provided, however, that, in the
event of an Involuntary Termination in circumstances in which the provisions of
Section 1.3 would be applicable, the provisions of Section 1.3 will instead
apply):
 
(i)           a lump-sum payment in cash (in accordance with Section 4.10) equal
to the Monthly Base Salary in effect on the date of Involuntary Termination
multiplied by 12, together with a prorated amount of Monthly Base Salary for any
partial month in which such termination occurs;
 
(ii)          a lump-sum payment in cash (in accordance with Section 4.10) equal
to the amount of Executive’s (a) target bonus for the bonus year in which
Executive’s Involuntary Termination occurs, prorated based on the number of days
in the bonus year that have elapsed prior to the Involuntary Termination, and
(b) unused vacation days earned the year prior to the year in which Executive’s
Involuntary Termination occurs, plus pro rata vacation days earned in the year
in which Executive’s Involuntary Termination occurs;
 
(iii)         provided that Executive is eligible for and timely elects to
receive group medical continuation coverage under COBRA, the Company will pay
100% of applicable medical continuation premiums for the benefit of Executive
(and his covered dependents as of the date of his termination, if any) under
Executive’s then-current plan election for 18 months after termination, with
such coverage to be provided under the closest comparable plan as offered by the
Company from time to time; and
 
(iv)        all stock options, restricted stock awards, restricted stock units
and similar awards granted to Executive by the Company prior to the date of
Involuntary Termination shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of Involuntary Termination and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse on the date of Involuntary
Termination.  Executive may exercise any such stock options or other exercisable
awards at any time before the expiration of their term.

Konnie Execution Version
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.3

c.           Death/Disability.  Upon Executive’s (i) death, or (ii) becoming
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (iii) termination of employment as a result of becoming permanently
and totally unable to perform Executive’s duties hereunder as a result of any
physical or mental impairment supported by a written opinion by a physician
selected by the Company who is reasonably acceptable to Executive.  Upon
termination of employment due to such death or disability, Executive or
Executive’s heirs shall be entitled to receive all severance benefits described
in Section 1.1.b. as if Executive’s employment ended due to an Involuntary
Termination by the Company as of the date of death, date of disability as
described in (ii) above, or as of the date of termination due to permanent and
total incapacity as described in (iii) above, except that with respect to
severance benefits relating to stock options upon termination of employment due
to death or disability,  (a) all stock options previously granted by the Company
to Executive that are vested on the date of termination shall, notwithstanding
any contrary provision of any applicable plan or agreement covering any such
stock option awards, remain outstanding and continue to be exercisable in
accordance with their terms and (b) all stock options previously granted by the
Company to Executive that are not vested on the date of termination shall
terminate immediately.
 
1.2         Termination By Executive.  Executive may terminate Executive’s
employment for any of the following reasons:
 
a.           Termination for Good Cause.  For “Good Cause” upon determination by
Executive that Good Cause exists to terminate Executive’s employment.  “Good
Cause” means, without Executive’s consent, (i) a diminution in Executive’s then
current Monthly Base Salary, (ii) a material change in the location of
Executive’s principal place of employment by the Company from the “Location” set
out on Exhibit “A,” (iii) any material diminution in Executive’s Position from
that set out on Exhibit “A” or any title or Position to which Executive has been
promoted, (iv) any material diminution of Executive’s authority, duties, or
responsibilities from those commensurate and consistent with the character,
status and dignity appropriate to Executive’s Position or any title or Position
to which Executive has been promoted (provided, however, that if at any time
Executive ceases to have such duties and responsibilities as are commensurate
and consistent with his Position that are associated with a publicly traded
company because the Company ceases to have any securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended, or ceases to be
required to file reports under Section 15(d) of the Securities Exchange Act of
1934, as amended, then Executive’s authority, duties and responsibilities will
not be deemed to have been materially diminished solely due to the cessation of
such publicly-traded company duties and responsibilities), (v) any material
breach by the Company of any material provision of this Agreement, or (vi) any
restructuring of Executive’s direct reporting relationship such that Executive
does not report to the Company’s Chief Executive Officer, any of which remain
uncorrected for 30 days following Executive’s written notice to the Company of
Good Cause.  Executive must provide such written notice to the Company of Good
Cause within 90 days of the existence of such condition.  Upon Executive’s
termination for Good Cause, Executive shall receive all of the following
severance benefits (provided, however, that, in the event of a termination for
Good Cause in circumstances in which the provisions of Section 1.3 would be
applicable, the provisions of Section 1.3 will instead apply):

Konnie Execution Version
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.3

(i)           a lump-sum payment in cash (in accordance with Section 4.10) equal
to the Monthly Base Salary in effect on the date of termination for Good Cause
multiplied by 12, together with a prorated amount of Monthly Base Salary for any
partial month in which such termination occurs;
 
(ii)          a lump-sum payment in cash (in accordance with Section 4.10) equal
to the amount of Executive’s (a) target bonus for such bonus year, prorated
based on the number of days in the bonus year that have elapsed prior to the
termination for Good Cause; and (b) unused vacation days earned the year prior
to the year in which Executive’s termination for Good Cause occurs, plus pro
rata vacation days earned in the year in which Executive’s termination for Good
Cause occurs;
 
(iii)         provided that Executive is eligible for and timely elects to
receive group medical continuation coverage under COBRA, the Company will pay
100% of applicable medical continuation premiums for the benefit of Executive
(and his covered dependents as of the date of his termination, if any) under
Executive’s then-current plan election for 18 months after termination, with
such coverage to be provided under the closest comparable plan as offered by the
Company from time to time; and
 
(iv)        all stock options, restricted stock awards, restricted stock units
and similar awards granted to Executive by the Company prior to the date of
termination for Good Cause shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of termination for Good Cause and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse on the date of termination for Good
Cause.  Executive may exercise any such stock options or other exercisable
awards at any time before the expiration of their term.
 
b.           Voluntary Termination.  For any other reason whatsoever, in
Executive’s sole discretion.  Upon such voluntary termination by Executive for
any reason other than Good Cause (a “Voluntary Termination”), all of Executive’s
future compensation and benefits, other than benefits to which Executive is
entitled under the terms of the Company’s compensation and/or benefit plans,
shall cease as of the date of Voluntary Termination, and Executive shall be
entitled only to (a) pro rata Monthly Base Salary through such date of Voluntary
Termination; and (b) unused vacation days earned the year prior to the year in
which Executive’s Voluntary Termination occurs, plus pro rata vacation days
earned for the year in which Executive’s Voluntary Termination occurs.  In the
case of a Voluntary Termination, (i) all stock options previously granted by the
Company to Executive that are vested on the date of Voluntary Termination will
remain outstanding and continue to be exercisable by Executive until 90 days
after the date of Voluntary Termination (or, if earlier, the expiration of their
term), and (ii) all restricted stock, restricted stock units or other awards
that have not vested prior to the date of Voluntary Termination shall be
cancelled to the extent not then vested.

Konnie Execution Version
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.3

1.3           Termination Following Change In Control.  In the event a Change in
Control (as defined herein) occurs and within one year after the date of the
Change in Control either (a) Executive terminates his employment for Good Cause
or (b) the Company or any successor (whether direct or indirect and whether by
purchase, merger, consolidation, share exchange or otherwise) to substantially
all of the business, properties and/or assets of the Company makes an
Involuntary Termination of Executive’s employment, then in either case the
Company or its successor shall be required to provide Executive, and Executive
shall receive, all of the following Change in Control benefits:
 
(i)            a lump-sum payment in cash (payable on the termination date)
equal to the sum of (a) Executive’s Monthly Base Salary in effect on the
termination date multiplied by 12, and (b) the amount of Executive’s full target
bonus for such bonus year, and multiplying the sum of (a) and (b) by the Change
in control multiplier described on Exhibit “A”;
 
(ii)           a lump-sum payment in cash (payable on the termination date)
equal to the unused vacation days earned the year prior to the year in which
Executive’s employment is terminated, plus pro rata vacation days earned in the
year in which Executive’s employment is terminated;


(iii)          provided that Executive is eligible for and timely elects to
receive group medical continuation coverage under COBRA, the Company will pay
100% of applicable medical continuation premiums for the benefit of Executive
(and his covered dependents as of the date of his termination, if any) under
Executive’s then-current plan election for 18 months after termination, with
such coverage to be provided under the closest comparable plan as offered by the
Company from time to time; and
 
(iv)          all stock options, restricted stock awards, restricted stock units
and similar awards granted to Executive by the Company prior to the termination
date shall vest in accordance with Section 3.2.
 
1.4           Offset.  In all cases, the compensation and benefits payable to
Executive under this Agreement upon termination of Executive’s employment shall
be offset by any undisputed amounts that Executive then owes to the Company.
 
1.5           One Recovery.  In the event of termination of Executive’s
employment, Executive shall be entitled, if at all, to only one set of severance
benefits or Change in Control benefits, as applicable, provided in this
Agreement.
 
1.6           Certain Obligations Continue.  Upon termination of Executive’s
employment, all rights and obligations of Executive and the Company or its
successor under this Agreement shall cease as of the effective date of
termination except that (i) Executive’s obligations under Article 2 and Sections
4.1 and 4.4 of this Agreement and the Company’s or its successor’s obligations
under Article 3 and Sections 1.1, 1.2, 1.3, 2.6, 4.1 and 4.4 and the Company’s
or its successor’s obligations to provide any severance benefits or Change in
Control benefits to Executive shall survive such termination in accordance with
their terms, and (ii) Executive shall be entitled to receive all compensation
(including bonus) earned and benefits and reimbursements due through the
effective date of termination as provided herein.

Konnie Execution Version
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.3

1.7           Notice of Termination.  Any termination of Executive’s employment
shall be communicated by Notice of Termination to the non-terminating party,
given in accordance with this Agreement.  For purposes of this Agreement,
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifies the termination date, if such date is other than the date of
receipt of such notice.
 
2.
Confidential Information; Post-Employment Obligations

 
2.1           Company Property.  All written materials, records, data, and other
documents prepared by Executive during Executive’s employment by the Company are
Company property.  All information, ideas, concepts, improvements, discoveries,
and inventions that are conceived, made, developed, or acquired by Executive
individually or in conjunction with others during Executive’s employment
(whether during business hours and whether on the Company’s premises or
otherwise) which relate to the Company’s business, products, or services are the
Company’s sole and exclusive property.  All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are the
Company’s property.  At the termination of Executive’s employment with the
Company for any reason, Executive shall return all of the Company’s documents,
data, or other Company property, including all copies, to the Company.
 
2.2           Confidential Information; Non-Disclosure.  Executive acknowledges
that the business of the Company and its affiliated entities is highly
competitive and that the Company will provide Executive with access to
Confidential Information relating to the business of the Company and its
affiliated entities.  “Confidential Information” means and includes the
Company’s and its affiliated entities’ confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or are
reasonably planned to be developed and that cannot be obtained readily by third
parties from outside sources.  Confidential Information includes, by way of
example and without limitation, the following: information regarding customers,
employees, contractors, and the industry not generally known to the public;
strategies, methods, books, records, and documents; technical information
concerning products, equipment, services, and processes, particularly mixing
techniques, mix designs or chemical analyses of concrete products; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates (such as contact name, service
provided, pricing for that customer, type and amount of services used, credit
and financial data, and/or other information relating to the Company’s
relationship with that customer); pricing strategies and price curves;
positions; plans and strategies for expansion or acquisitions; budgets; customer
lists; research; financial and sales data; trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and marks; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company or its
affiliated entities; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other such confidential or proprietary information.  Executive
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company and its affiliated entities in its
businesses to obtain a competitive advantage over its competitors.  Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position.  Executive also will have access to, or
knowledge of, Confidential Information of third parties, such as actual and
potential customers, suppliers, partners, joint venturers, investors, financing
sources and the like, of the Company.  The Company also agrees to provide
Executive with access to Confidential Information and specialized training
regarding the Company’s and its affiliated entities’ methodologies and business
strategies, which will enable Executive to perform his job at the Company.

Konnie Execution Version
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.3

Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of any
Confidential Information or specialized training of the Company, or make any use
thereof, except in carrying out his employment responsibilities
hereunder.  Executive also agrees to preserve and protect the confidentiality of
third party Confidential Information to the same extent, and on the same basis,
as the Company’s Confidential Information.  Nothing in this Section 2.2 is
intended to prohibit Executive from complying with any court order, lawful
subpoena or governmental request for information, provided that Executive
notifies the Company promptly upon the receipt of any such order, subpoena or
request and before the date of required compliance.
 
2.3           Non-Competition Obligations.  The Company agrees to and shall
provide Executive with immediate access to Confidential Information.  Ancillary
to the rights and severance benefits provided to Executive, the Company’s
provision of Confidential Information and specialized training to Executive, and
Executive’s agreement not to disclose Confidential Information, and in order to
protect the Confidential Information described above, the Company and Executive
agree to the following non-competition provisions.  Executive agrees that during
Executive’s employment with the Company and for the “Period of Post-Employment
Non-Competition Obligations” set forth in Exhibit “A,” Executive will not,
directly or indirectly, for Executive or for others, in the “Geographic Region
of Responsibility” described on Exhibit “A” (or, if Executive’s Geographic
Region of Responsibility has changed, in any and all geographic regions in which
Executive has devoted substantial attention at such location to the material
business interest of the Company and its affiliated entities during the 12-month
period immediately preceding Executive’s termination of employment), engage in,
assist, or have any active interest or involvement, whether as an employee,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holdings of 2% or less of the stock of a public company), partner, proprietor,
or any type of principal whatsoever in any person, firm or business that
generates more than 10% of its annual revenue from the sale of any
concrete-related products and services that the Company or its affiliated
entities offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”).  Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses in the geographic region and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Executive.

Konnie Execution Version
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.3

2.4           Non-Solicitation of Customers.  During Executive’s employment with
the Company and for the Period of Post-Employment Non-Competition Obligations,
Executive will not call on, service, or solicit Competing Business from clients
or customers of the Company or its affiliated entities whom that Executive,
within the previous 24 months, (i) provided services to, worked with, solicited
or had or made contact with, or (ii) had access to information and files
concerning.
 
2.5           Non-Solicitation of Employees.  During Executive’s employment with
the Company, and for the Period of Post-Employment Non-Competition Obligations,
Executive will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of the Company or its affiliated entities whom
Executive had contact with, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation.
 
2.6           Early Resolution Conference/Arbitration.  The parties are entering
into this Agreement with the express understanding that this Agreement is clear
and fully enforceable as written.  If Executive ever decides to contend that any
restriction on activities imposed by Article 3 of this Agreement is no longer
enforceable as written or does not apply to an activity in which Executive
intends to engage, Executive first will notify the Company’s President and its
Secretary in writing and meet with a Company representative at least 14 days
before engaging in any activity that foreseeably could fall within the
questioned restriction to discuss resolution of such claims (an “Early
Resolution Conference”).  Should the parties not be able to resolve disputes at
the Early Resolution Conference, the parties agree to use confidential, binding
arbitration to resolve the disputes.  The arbitration shall be conducted in
Houston, Texas, in accordance with the then-current employment arbitration rules
of the American Arbitration Association, before an arbitrator licensed to
practice law in Texas.  The parties agree that the arbitrator, in the
arbitrator’s discretion, may award a prevailing party, a reasonable attorney’s
fee, including arbitration expenses and costs.  Either party may seek a
temporary restraining order, injunction, specific performance, or other
equitable relief regarding the provisions of this Section if the other party
fails to comply with obligations stated herein.  The parties’ agreement to
arbitrate applies only to the matters subject to an Early Resolution Conference.

Konnie Execution Version
 
8

--------------------------------------------------------------------------------

 
Exhibit 10.3

2.7           Warranty and Indemnification.  Executive warrants that Executive
is not a party to any restrictive agreement limiting Executive’s activities in
his employment by the Company.  Executive further warrants that at the time of
the signing of this Agreement, Executive knows of no written or oral contract or
of any other impediment that would inhibit or prohibit employment with the
Company, and that Executive will not knowingly use any trade secret,
confidential information, or other intellectual property right of any other
party in the performance of Executive’s duties hereunder.  Executive shall hold
the Company harmless from any and all suits and claims arising out of any breach
of such restrictive agreement or contracts.
 
2.8           Modification.  Executive and the Company agree that if the scope
or enforceability of a restrictive covenant described in this Article 2 is
disputed, the arbitrator or court with competent jurisdiction may modify and
enforce the covenant to the extent that it determines the covenant to be
reasonable.
 
3.
Change in Control

 
3.1           Definitions.
 
a.           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred on the earliest of any of the following dates:
 
(i)           the date the Company merges or consolidates with any other person
or entity, and the voting securities of the Company outstanding immediately
prior to such merger or consolidation do not continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;
 
(ii)           the date the Company sells all or substantially all of its assets
to any other person or entity;
 
(iii)           the date the Company is dissolved;
 
(iv)           the date any person or entity together with its Affiliates (as
defined herein) becomes, directly or indirectly, the Beneficial Owner (as
defined herein) of voting securities representing more than 50% of the total
voting power of all then outstanding voting securities of the Company; or
 
(v)           the date the individuals who constituted the non-employee members
of the Company’s Board of Directors (“Incumbent Board”) as of the Effective Date
cease for any reason to constitute at least a majority of the non-employee
members of the Board, provided that for purposes of this clause (v) any person
becoming a director of the Company whose election or nomination for election by
the Company’s stockholders was approved by a vote of at least 80% of the
directors comprising the Incumbent Board then still in office (or whose election
or nomination was previously so approved) shall be, for purposes of this clause
(v), considered as though such person were a member of the Incumbent Board;

Konnie Execution Version
 
9

--------------------------------------------------------------------------------

 
Exhibit 10.3

provided, however, that notwithstanding anything to the contrary contained in
clauses (i) – (v), a Change in Control shall not be deemed to have occurred in
connection with any bankruptcy or insolvency of the Company, or any transaction
in connection therewith.
 
b.           As used in this Agreement, the following terms are defined as
follows:
 
(i)           “Affiliate” shall mean, with respect to any person or entity, any
person or entity that, directly or indirectly, Controls, is Controlled by, or is
under common Control with such person or entity in question.  For the purposes
of the definition of Affiliate, “Control” (including, with correlative meaning,
the terms “Controlled by” and “under common Control with”) as used with respect
to any person or entity, shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such person or entity whether through the ownership of voting securities or by
contract or otherwise;
 
(ii)           “Beneficial Owner” has the meaning ascribed to it pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934; and
 
(iii)           “Parent” means a corporation, partnership, trust, limited
liability company or other entity that is the ultimate Beneficial Owner of more
than 50% of the Company’s or its successor’s outstanding voting securities.
 
3.2           Vesting of Awards. All stock options, restricted stock awards,
restricted stock units and similar awards granted to Executive by the Company
prior to the date of a Change in Control shall, notwithstanding any contrary
provision of any applicable plan or agreement covering any such stock options,
restricted stock awards, restricted stock units or similar awards, fully vest
and become exercisable in full immediately prior to such Change in Control and
shall remain outstanding and in effect in accordance with their terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse immediately prior to such Change in
Control.  Notwithstanding the foregoing, any such award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall
only fully vest and become exercisable in full immediately upon a “change in
ownership or effective control” as defined in Section 409A that also constitutes
a Change in Control as defined in Section 3.1 above.  Executive may exercise any
such stock options or other exercisable awards at any time before the expiration
of their term.
 
After a Change in Control, if any option (the “Terminated Option”) relating to
the Company’s capital stock does not remain outstanding, the successor to the
Company or its then Parent shall either:

Konnie Execution Version
 
10

--------------------------------------------------------------------------------

 
Exhibit 10.3

(a)           issue an option (the “Successor Option”), to purchase common stock
of such successor or Parent in an amount such that if Executive exercised the
Successor Option immediately after the Change in Control, he would be in the
same economic position as if he had exercised the Terminated Option immediately
before the Change in Control, with such substitution to be made in accordance
with the requirements of Section 409A of the Code.  The aggregate exercise price
for all of the shares covered by such Successor Option shall equal the aggregate
exercise price of the Terminated Option.  The term of such Successor Option
shall equal the remainder of the term of the Terminated Option (as if the
Terminated Option had remained outstanding) and such Successor Option shall be
fully vested and exercisable in full on the date of its grant; or
 
(b)           pay the Executive a cash amount within 10 days after the
consummation of the Change in Control, in an amount agreed to by the Company and
the Executive.  Such amount shall be at least equivalent on an after-tax basis
to the net after-tax gain that the Executive would have realized if he had been
issued a Successor Option under clause (a) above and had immediately exercised
such Successor Option and sold the underlying stock, taking into account the
different tax rates that apply to such cash amount and to such gain, and such
amount shall also reflect other differences to the Executive between receiving a
cash amount under this clause (b) and receiving a Successor Option under clause
(a) above.
 
3.3           Certain Additional Payments.  Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by the Company or its successor to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (such excise tax, together with
any interest thereon, any penalties, additions to tax, or additional amounts
with respect to such excise tax, and any interest in respect of such penalties,
additions to tax or additional amounts, being collectively referred herein to as
the “Excise Tax”), then Executive shall be entitled to receive and the Company
or its successor shall make an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (as defined herein)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.  The Gross-Up Payment
shall be made to Executive as soon as practicable after written request for
payment is submitted by Executive to the Company or its successor, but in no
event later than the end of the calendar year next following the year in which
Executive remits the related taxes.  For purposes of this Section 3.3, the terms
“tax” and “taxes” mean any and all taxes of any kind whatsoever (including, but
not limited to, any and all Excise Taxes, income taxes, and employment taxes),
together with any interest thereon, any penalties, additions to tax, or
additional amounts with respect to such taxes and any interest in respect of
such penalties, additions to tax, or additional amounts.  All determinations
made under this Section 3.3, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a registered public accounting
firm designated by Executive and reasonably acceptable to the Company (the
“Accounting Firm”).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company or its successor.  Notwithstanding anything to the
contrary in this Section 3.3, if any tax authority determines that a greater
Excise Tax should be imposed upon a Payment than is determined by the Accounting
Firm pursuant to this Section 3.3, Executive shall be entitled to receive the
full Gross-Up Payment calculated on the basis of the amount of Excise Tax
determined to be payable by such tax authority from the Company or its successor
within 10 days of the Company receiving written notice of such determination.

Konnie Execution Version
 
11

--------------------------------------------------------------------------------

 
Exhibit 10.3

4.
Miscellaneous

 
4.1           Statements About the Company or Executive.  Except as may be
required to comply with a court order, lawful subpoena or governmental request
for information, Executive and the Company shall refrain, both during and after
Executive’s employment, from publishing any oral or written statements about the
other that are disparaging, slanderous, libelous, or defamatory; or that
disclose private or confidential information about their business affairs.
 
4.2           Notices.  Notices and all other communications hereunder shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail.  Notices to the
Company shall be sent to its President and its Secretary at:  U.S. Concrete,
Inc., 2925 Briarpark, Suite 1050, Houston, Texas 77042.  Notices and
communications to Executive shall be sent to the address Executive most recently
provided in writing to the Company.
 
4.3           No Waiver.  No failure by either party at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.
 
4.4           Mediation.  If a dispute arises out of or relates to Executive’s
termination, other than a dispute regarding Executive’s obligations under
Article 3, and if the dispute cannot be settled through direct discussions, then
the Company and Executive agree to try to settle the dispute in an amicable
manner by confidential mediation before having recourse to any other proceeding
or forum.  The Company agrees to pay any pre-suit mediation fee charged by the
mediator for two full days of mediation.
 
4.5           Venue/Jurisdiction.  This Agreement shall be governed by Texas
law.  Any litigation that may be brought by either party involving the
enforcement of this Agreement or the rights, duties, or obligations under this
Agreement, shall be brought exclusively in the State or federal courts sitting
in Houston, Harris County, Texas.
 
4.6           Assignment.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.  The Company may assign
this Agreement to any affiliated entity.  Executive’s rights and obligations
under this Agreement are personal, and they shall not be assigned or transferred
without the Company’s prior written consent otherwise than by will or the laws
of descent and distribution.  The Company will require any successor (direct or
indirect and whether by purchase, merger, consolidation, share exchange or
otherwise) to substantially all of the business, properties and assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would have been required to perform it
had no succession taken place.

Konnie Execution Version
 
12

--------------------------------------------------------------------------------

 
Exhibit 10.3

4.7           Other Agreements/Entire Agreement.  This Agreement shall supersede
any and all existing oral or written agreements, representations or warranties
between Executive and the Company or any of its affiliated entities relating to
the terms of Executive’s termination by the Company or any of its affiliated
entities, including that certain Letter Agreement for Employment, dated November
11, 2004 between the Company and Executive (the “Initial Agreement”), and the
Initial Agreement is hereby terminated as of the Effective Date hereof.  This
Agreement (including Exhibit “A” attached hereto, which is incorporated herein
by reference and made an integral part of this Agreement) constitutes the entire
agreement of the parties with respect to the subject matters of this Agreement.
Any modification of this Agreement (including without limitation to Exhibit “A”)
will be effective only if it is in writing and signed by each party.  Executive
is also a party to that certain Indemnification Agreement, dated November 3,
2005, between Executive and the Company (the “Indemnification
Agreement”).  Nothing in this Agreement is intended to alter or amend the terms
or effect of the Indemnification Agreement, which shall remain in effect in
accordance with its terms, notwithstanding the execution or termination of this
Agreement.
 
4.8           Invalidity.  Should any provision(s) in this Agreement be held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall be unaffected and shall continue in full force and
effect, and the invalid, void or unenforceable provision(s) shall be deemed not
to be part of this Agreement.
 
4.9           Withholding.  All payments required to be made to Executive
pursuant to this Agreement shall be subject to the withholding of amounts
relating to income and employment taxes and other customary employee deductions
in conformity with the Company’s payroll policies in effect from time to time.
 
4.10         Time of Payments.  All amounts payable under Sections 1.1.b and 1.2
of this Agreement shall be paid within 10 days after Executive’s execution
without revocation of a release in a form satisfactory to the Company and within
the time period prescribed by the Company (which may not be less than 21 days
after the date of termination of employment).  If Executive is a “specified
employee,” as such term is defined in Section 409A and determined as described
below in this Section 4.10, any payments payable as a result of Executive’s
termination (other than death) shall not be payable before the earliest of (i)
the date that is six months after Executive’s termination, (ii) the date of
Executive’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A.  This Section 4.10 shall be applied by
accumulating all payments that otherwise would have been paid within six months
of Executive’s termination and paying such accumulated amounts at the earliest
date which complies with the requirements of Section 409A.  Executive shall be a
“specified employee” for the twelve-month period beginning on April 1 of a year
if Executive is a “key employee” as defined in Section 416(i) of the Code
(without regard to Section 416(i)(5)) as of December 31 of the preceding year or
using such dates as designated by the Company in accordance with Section 409A
and in a manner that is consistent with respect to all of the Company’s
nonqualified deferred compensation plans.  For purposes of determining the
identity of specified employees, the Company may establish procedures as it
deems appropriate in accordance with Section 409A.


4.11         Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Konnie Execution Version
 
13

--------------------------------------------------------------------------------

 
Exhibit 10.3

4.12           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.
 
Gary J. Konnie (“Executive”)
 
U.S. Concrete, Inc. (the “Company”)
     
By: /s/ Gary J. Konnie                                                      
 
By: /s/ Michael W. Harlan                                                 
   
Printed Name: Michael W. Harlan                                    
   
Title: President and CEO                                                    
Date: July 31, 2007                                                            
 
Date: July 31, 2007                                                             

 
Konnie Execution Version
 
14

--------------------------------------------------------------------------------

 
Exhibit 10.3

Exhibit “A” to Employment Agreement Between
The Company  And Gary J. Konnie



Position:
Vice President – Human Resources
   
Location:
Houston, Texas
   
Geographic Region of Responsibility:
During Executive’s employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business.
Upon termination of Executive’s employment with the Company,  within 75 miles of
any plant or other operating facility in which the Company was engaged in
business on the date immediately prior to Executive’s termination.
   
Change in control multiplier:
2.5
   
Period of Post-Employment
Non-Competition Obligations:
One year from the date of termination if Executive’s employment is terminated
for Cause under Section 1.1.a.  If Executive’s employment is terminated under
Sections 1.1.b., 1.1.c., 1.2.a. or 1.3 and Executive receives any severance
benefits or Change in Control benefits, then the Period of Post-Employment
Non-Competition Obligations shall be the period of time equal to the number of
months of Monthly Base Salary upon which severance benefits or Change in Control
benefits were determined.  If Executive’s employment is terminated under Section
1.2.b., then the Period of Post-Employment Non-Competition Obligations shall be
one year from the date of termination.  If Executive’s employment is terminated
under any other section of this Agreement, there shall be no Period of
Post-Employment Non-Competition Obligations.
   
Monthly Base Salary:
$18,750 or such higher rate as may be determined by the Company from time to
time
   
Annual Paid Vacation:
Four weeks

 
Konnie Execution Version
 
15

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
Gary J. Konnie (“Executive”)
 
U.S. Concrete, Inc. (the “Company”)
     
By: /s/ Gary J. Konnie                                                      
 
By: /s/ Michael W. Harlan                                                 
   
Printed Name: Michael W. Harlan                                    
   
Title: President and CEO                                                    
Date: July 31, 2007                                                            
 
Date: July 31,
2007                                                              

 
Konnie Execution Version
 
16

--------------------------------------------------------------------------------

 
